Citation Nr: 1527196	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  10-13 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable rating, prior to December 31, 2012, and in excess 10 percent thereafter, for a bilateral hearing disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1961 to April 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of the Veteran Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In May 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of that transcript has been associated with the claims folder.  

In November 2012, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

In April 2013, the Appeals Management Center granted entitlement to a 10 percent rating, effective December 31, 2012, for the bilateral hearing disability.  Since the increased rating does not represent a full grant of the benefits sought, the Veteran's claim for an increased rating remains on appeal.  

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA system to ensure total review of the evidence.  


FINDINGS OF FACT

1.  Prior to December 31, 2012, the Veteran's audiometric test results indicate that the Veteran has level II hearing in the right ear and level III hearing in the left ear.

2.  Since December 31, 2012, the Veteran's audiometric test results indicate that the Veteran has level IV hearing in both ears.  


CONCLUSIONS OF LAW

1.  Prior to December 31, 2012, the criteria for entitlement to a compensable disability rating for the Veteran's service connected bilateral hearing loss disability were not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.85, Diagnostic Code (DC) 6100 (2014).

2.  Since December 31, 2012, the criteria for entitlement to more than a 10 percent disability rating, for the Veteran's service connected bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.85, DC 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, in November 2008, the RO issued a letter to the Veteran that provided the Veteran with notice of how to substantiate a claim for an increased rating and how ratings and effective dates are assigned.  The letter further informed the Veteran of the allocation of responsibilities between himself and VA.  

In addition, the Veteran was afforded VA examinations in February 2009 and December 2012.  The examinations were adequate as the examiner reviewed the Veteran's case file and conducted appropriate tests to determine the Veteran's current level of severity thus providing sufficient information for the Board to render an informed determination.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Increased Rating for Bilateral Hearing Loss

The Veteran's bilateral hearing loss is rated under DC 6100.  Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The current version of the Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of § 3.383 of this chapter.  Id. 

The current rating criteria also include an alternate method of rating exceptional patterns of hearing, as defined in 38 C.F.R. § 4.86.  Table VIA will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

Here, the Veteran was afforded a VA examination in February 2009.  The examination revealed the following puretone thresholds, in decibels:




HERTZ 



1000
2000
3000
4000
RIGHT
15
55
80
80
LEFT
20
65
90
100

The puretone threshold average was 58 dB for the right ear and 69 dB for the left ear.  Word recognition scores were 92 percent for the right ear and 88 percent for the left ear.

Such findings translate to level II hearing for the right ear and level III hearing for the left ear.  See 38 C.F.R. §§ 4.85, Table VI, § 4.86 (a).  Neither of the Veteran's ears meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a) or (b) and therefore will be evaluated according to 38 C.F.R. § 4.85.  Applying Table VII, DC 6100, this equates to a noncompensable rating.  

The Veteran was fitted for hearing aids in January 2010.

The Veteran was afforded another VA examination in December 2012.  The examination revealed the following puretone thresholds, in decibels:




HERTZ 



1000
2000
3000
4000
RIGHT
15
60
80
80
LEFT
20
60
90
95

The puretone threshold average was 59 dB for the right ear and 66 dB for the left ear.  Word recognition scores were 80 percent for the right ear and 80 percent for the left ear.

Such findings translate to level IV hearing for the right ear and level IV hearing for the left ear.  See 38 C.F.R. §§ 4.85, Table VI, § 4.86 (a).  Neither of the Veteran's ears meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a) or (b) and therefore will be evaluated according to 38 C.F.R. § 4.85.  Applying Table VII, DC 6100, this equates to a 10 percent rating.  

The Court has held that, in addition to providing objective test results, a VA audiologist must fully describe the effects of a disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The February 2009 examiner noted the Veteran's functional impact of his hearing disability was difficulty understanding in noisy environments.  The December 2012 examiner noted that the Veteran has difficulty understanding conversations and cannot easily hear the television.  

The Board acknowledges the Veteran's contentions regarding the impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  However, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, DC 6100.  

In short, the Board finds that staged ratings are appropriate.  Applying the audiological test results to the regulatory criteria, the Veteran's bilateral hearing loss disability did not warrant a compensable rating prior to December 31, 2012.  


IV. Extraschedular Consideration  

Under Thun v. Peake, 22 Vet App 111  2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected bilateral hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, the evidence indicates that the Veteran has difficulty hearing and has recently been assigned hearing aids.  The rating criteria specifically contemplate difficulty hearing.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

V.  Total Disability Rating

Lastly, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009)(citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected bilateral hearing loss prevents him from obtaining and/or maintaining gainful employment-nor has the Veteran so contended.  


ORDER

Entitlement to a compensable rating, prior to December 31, 2012, for a bilateral hearing loss disability, is denied.

Entitlement to a rating in excess of 10 percent, since December 31, 2012, for a bilateral hearing loss disability, is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


